 Case 1:18-cr-00457-AJT Document 316 Filed 07/14/19 Page 1 of 4 PageID# 3450



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :       Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN                               :
                                              :
and                                           :
                                              :
KAMIL EKIM ALPTEKIN,                          :
                                              :
Defendants.                                   :

                    DEFENDANT BIJAN RAFIEKIAN’S WITNESS LIST

         Defendant Bijan Rafiekian, through counsel, submits this witness list pursuant to the

Court’s order dated February 13, 2019 [ECF No. 46]. Defendant reserves the right to modify,

supplement, or amend this list. Defendant further reserves the right to call additional witnesses,

who may not be included here, to rebut or respond to testimony, evidence, or arguments

presented by the government, or for authentication purposes.


        Stephen Anthony

        Michael Boston

        William Burck

        James Courtovich

        Andrew Durkovic

        Michael T. Flynn

        Robert Kelley

        Robert Kelner

        Christine MacNulty
 Case 1:18-cr-00457-AJT Document 316 Filed 07/14/19 Page 2 of 4 PageID# 3451




      Brian McCauley

      Graham Miller

      Timothy Newberry

      Matthew Nolan

      Bijan Rafiekian

      Brian Smith

      Edward G. Stafford

      Kristen Verderame

      John Wobensmith



Dated: July 14, 2019

                                          Respectfully submitted,

                                          /s/
                                          Mark J. MacDougall (Pro Hac Vice)
                                          Stacey H. Mitchell (Pro Hac Vice)
                                          Counsel for Bijan Rafiekian
                                          Akin Gump Strauss Hauer & Feld LLP
                                          1333 New Hampshire Avenue, NW
                                          Washington, DC 20036
                                          Telephone: (202) 887-4000
                                          Fax: (202) 887-4288
                                          E-mail: mmacdougall@akingump.com
                                                   shmitchell@akingump.com


                                          /s/
                                          Robert P. Trout (VA Bar # 13642)
                                          Counsel for Bijan Rafiekian
                                          Trout Cacheris & Solomon PLLC
                                          1627 Eye Street, NW
                                          Suite 1130
                                          Washington, DC 20006
                                          Telephone: (202) 464-3311

                                      2
Case 1:18-cr-00457-AJT Document 316 Filed 07/14/19 Page 3 of 4 PageID# 3452




                                         Fax: (202) 463-3319
                                         E-mail: rtrout@troutcahceris.com




                                     3
 Case 1:18-cr-00457-AJT Document 316 Filed 07/14/19 Page 4 of 4 PageID# 3453



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 14th day of July 2019, true and genuine copies of

Defendant’s Witness List were sent via electronic mail by the Court’s CM/ECF system to the

following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov

       Sidney Powell
       Sidney Powell, P.C.
       2911 Turtle Creek Blvd., Suite 300
       Dallas, Texas 75219
       Telephone: (352) 630-5788
       Email: sidney@federalappeals.com




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)
